Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 1 of 19 Page ID #:701




  1   Marc J. Randazza, CA Bar No. 269535
      Alex J. Shepard, CA Bar No. 295058
  2   RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
  3   Las Vegas, Nevada 89117
      Telephone: 702-420-2001
  4
      ecf@randazza.com
  5
      Attorneys for Defendants,
  6   Infowars, LLC and Free Speech Systems, LLC

  7
                     IN THE UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA
  9

 10   MATT FURIE,                                  Case No. 2:18-cv-01830-MWF-JPR

 11                 Plaintiff,                     DEFENDANT INFOWARS, LLC’S
                                                   AMENDED ANSWER TO
 12          vs.                                   PLAINTIFF MATT FURIE’S
                                                   SECOND AMENDED
 13
      INFOWARS, LLC; FREE SPEECH                   COMPLAINT FOR COPYRIGHT
 14   SYSTEMS, LLC,                                INFRINGEMENT

 15                 Defendants.                    DEMAND FOR JURY TRIAL

 16                                                Case Filed: March 5, 2018
                                                   Trial Date: July 16, 2019
 17

 18

 19
 20

 21

 22
 23
                                           -1-
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 2 of 19 Page ID #:702




  1         Infowars, LLC (“Infowars”) hereby files its Amended Answer to Plaintiff Matt

  2   Furie’s (“Plaintiff”) Second Amended Complaint (“SAC”).

  3                                         ANSWER

  4         Infowars answers and avers as follows, with numbered paragraphs

  5   corresponding to the like-numbered paragraphs of the SAC. Infowars denies each and

  6   every allegation of the SAC unless specifically admitted herein.

  7                                 NATURE OF ACTION
  8         1.     Admitted that the SAC purports to state a cause of action for copyright

  9   infringement. Otherwise denied.

 10         2.     Without knowledge, therefore denied.
 11         3.     Admitted that a character commonly referred to as “Pepe the Frog”

 12   featured prominently in Internet memes by 2014. Otherwise, without knowledge,

 13   therefore denied.

 14         4.     Without knowledge, therefore denied.

 15         5.     Denied as to Infowars. Otherwise without knowledge, therefore denied.

 16         6.     Admitted that the allegedly infringing poster (the “Poster”) features
 17   images of U.S. President Donald Trump. Social and political commentator Ann

 18   Coulter, political commentator and public speaker Milo Yiannopoulos, political

 19   commentator and radio show host Alex Jones, political commentators and social media
 20   personalities Lynette Hardaway and Rochelle Richardson (popularly known as

 21   “Diamond and Silk”), political commentator and Youtube personality Paul Joseph

 22   Watson, Counselor to the President, President Trump’s campaign manager, and
 23
                                           -2-
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 3 of 19 Page ID #:703




  1   political consultant and commentator Kellyanne Conway, campaign advisor, political

  2   consultant, lobbyist, and strategist Roger Stone, political commentator and creator of

  3   the Drudge Report Matt Drudge, a likeness of Pepe the Frog, and patriotic imagery

  4   including the flag of the United States and the United States Capitol. Admitted that the

  5   poster includes the text MAGA. Admitted that “MAGA” is short for the Trump

  6   campaign slogan, “Make America Great Again.” Denied that Infowars sold the poster.

  7   Otherwise denied.
  8         7.     Denied.

  9         8.     Admitted that the SAC purports to state a cause of action for copyright

 10   infringement. Otherwise denied.
 11                            JURISDICTION AND VENUE

 12         9.     Admitted that this case purports to be an action under the Copyright

 13   Action of 1976, Title 17 U.S.C. § 101 et seq. Otherwise denied.

 14         10.    Admitted that this Court has subject matter jurisdiction pursuant to 28

 15   U.S.C. §§ 1331 and 1338(a).

 16         11.    Denied.
 17         12.    Admitted that Infowars is a Texas limited-liability company managed by

 18   Alex Jones. Denied that Infowars operates an organization that includes nationwide

 19   radio programming and the web site infowars.com. Otherwise without knowledge,
 20   therefore denied.

 21         13.    Denied that Infowars regularly conducts and solicits business in California

 22   and this District. Denied that Infowars sells products online, by mail, and by telephone
 23
                                           -3-
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 4 of 19 Page ID #:704




  1   to residents of California and this District and ships those products to buyers in the

  2   state. Otherwise without knowledge, therefore denied.

  3         14.    Admitted that the SAC purports to attach a list of radio stations that run

  4   The Alex Jones Show as an exhibit. Otherwise denied.

  5         15.    Denied that Infowars has an online store. Denied that Infowars has

  6   committed acts of direct infringement in California and this District in violation of

  7   Plaintiff’s intellectual property rights. Otherwise without knowledge, therefore denied.
  8         16.    Denied.

  9         17.    Denied.

 10         18.    Denied.
 11         19.    Denied.

 12         20.    Denied.

 13                                      THE PARTIES

 14         21.    Without knowledge, therefore denied.

 15         22.    Admitted that Infowars is a Texas limited-liability company organized and

 16   existing under the laws of Texas, with a registered address at 100 Congress Avenue,
 17   Austin, Texas. Otherwise denied.

 18         23.    Without knowledge, therefore denied.

 19         24.    Denied.
 20                              FACTUAL ALLEGATIONS

 21         25.    Without knowledge, therefore denied.

 22         26.    Without knowledge, therefore denied.
 23
                                           -4-
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 5 of 19 Page ID #:705




  1         27.    Without knowledge, therefore denied.

  2         28.    Without knowledge, therefore denied.

  3         29.    Without knowledge, therefore denied.

  4         30.    Without knowledge, therefore denied.

  5         31.    Without knowledge, therefore denied.

  6         32.    Without knowledge, therefore denied.

  7         33.    Without knowledge, therefore denied.
  8         34.    Without knowledge, therefore denied.

  9         35.    Without knowledge, therefore denied.

 10         36.    Admitted that the SAC purports to attach copies of copyright registrations
 11   and applications as exhibits. Otherwise denied.

 12         37.    Without knowledge, therefore denied.

 13         38.    Without knowledge, therefore denied.

 14         39.    Without knowledge, therefore denied.

 15         40.    Without knowledge, therefore denied.

 16         41.    Without knowledge, therefore denied.
 17         42.    Without knowledge, therefore denied.

 18         43.    Without knowledge, therefore denied.

 19         44.    Without knowledge, therefore denied.
 20         45.    Without knowledge, therefore denied.

 21         46.    Without knowledge, therefore denied.

 22         47.    Without knowledge, therefore denied.
 23
                                           -5-
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 6 of 19 Page ID #:706




  1         48.    Without knowledge, therefore denied.

  2         49.    Admitted that Infowars was founded in 2007 and is managed by Alex

  3   Jones. Otherwise without knowledge, therefore denied.

  4         50.    Without knowledge, therefore denied.

  5         51.    Denied that Infowars owns the infowars.com web site or an online store.

  6   Otherwise without knowledge, therefore denied.

  7         52.    Denied that Infowars owns the infowarsstore.com web site or an online
  8   store. Otherwise without knowledge, therefore denied.

  9         53.    Denied that Infowars owns the infowarsstore.com web site or an online

 10   store. Otherwise without knowledge, therefore denied.
 11         54.    Denied that Infowars has radio programming, or products that are heavily

 12   advertised on its alleged radio programming. Otherwise without knowledge, therefore

 13   denied.

 14         55.    Admitted that the Poster features images of U.S. President Donald

 15   Trump. Social and political commentator Ann Coulter, political commentator and

 16   public speaker Milo Yiannopoulos, political commentator and radio show host Alex
 17   Jones, political commentators and social media personalities Lynette Hardaway and

 18   Rochelle Richardson (popularly known as “Diamond and Silk”), political commentator

 19   and Youtube personality Paul Joseph Watson, Counselor to the President, President
 20   Trump’s campaign manager, and political consultant and commentator Kellyanne

 21   Conway, campaign advisor, political consultant, lobbyist, and strategist Roger Stone,

 22   political commentator and creator of the Drudge Report Matt Drudge, a likeness of
 23
                                          -6-
 24               Infowars Amended Answer to Second Amended Complaint
                                2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 7 of 19 Page ID #:707




  1   Pepe the Frog, and patriotic imagery including the flag of the United States and the

  2   United States Capitol. Admitted that the poster includes the text MAGA. Admitted

  3   that “MAGA” is short for the Trump campaign slogan, “Make America Great Again.”

  4   Denied that Infowars sold the poster. Otherwise denied.

  5         56.    Admitted that Plaintiff filed his original complaint on March 5, 2018.

  6   Otherwise without knowledge, therefore denied.

  7         57.    Admitted that the SAC purports to show that more than one reviewer
  8   noted Pepe’s presence in the poster. Otherwise without knowledge, therefore denied.

  9         58.    Without knowledge, therefore denied.

 10         59.    Without knowledge, therefore denied.
 11         60.    Without knowledge, therefore denied.

 12                                     COUNT ONE

 13                                 Copyright Infringement

 14         61.    Does not call for a response.

 15         62.    Admitted that the SAC purports to attach copies of copyright registrations

 16   and applications as exhibits. Otherwise denied.
 17         63.    Denied.

 18         64.    Denied.

 19         65.    Denied.
 20         66.    Denied.

 21                                       DAMAGES

 22         67.    Denied.
 23
                                           -7-
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 8 of 19 Page ID #:708




  1                                          INJUNCTION

  2          68.     Denied.

  3          69.     Denied.

  4                                     PRAYER FOR RELIEF

  5          a.      Denied that Plaintiff is entitled to any relief, including monetary damages

  6   claimed in section ‘a’ of his prayer for relief.

  7          b.      Denied that Plaintiff is entitled to the injunctive relief claimed in section
  8   ‘b’ of his prayer for relief.

  9          c.      Denied that Plaintiff is entitled to any other relief, including costs claimed

 10   in section ‘c’ of his prayer for relief.
 11                                   DEMAND FOR JURY TRIAL

 12          Does not call for a response. To the extent a response is required, denied.

 13                                   AFFIRMATIVE DEFENSES

 14          Without admitting or acknowledging that it bears the burden of proof as to any

 15   of the following affirmative defenses and based upon information and belief to date,

 16   Infowars asserts the following affirmative defenses and reserves the right to amend its
 17   answer as additional information becomes available.

 18                             FIRST AFFIRMATIVE DEFENSE

 19                                       (Lack of Copyright)
 20          1.      The character of “Pepe the Frog” existed prior to Plaintiff’s allegedly

 21   copyrighted works, including but not limited to, in an Argentine television program

 22   starting in 1988 that featured a song referring to “El Sapo Pepe” (“Pepe the Toad”). In
 23
                                            -8-
 24                 Infowars Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 9 of 19 Page ID #:709




  1   the following decades, third parties created numerous adaptations of that song, as well

  2   as visual representations of the show’s Pepe the Frog character.

  3         2.     The “El Sapo Pepe” character looks identical to “Pepe the Frog.”

  4         3.     On information and belief, Plaintiff was aware of this pre-existing

  5   character and its visual representations when he created his alleged works that were

  6   allegedly infringed by Infowars.

  7         4.     Because Plaintiff’s “Pepe the Frog” character itself either infringes on the
  8   copyright of the pre-existing Pepe character, or at least is an unauthorized derivative

  9   work of the pre-existing Pepe character, Plaintiff does not have any valid copyright

 10   interest in his expression of Pepe the Frog.
 11                         SECOND AFFIRMATIVE DEFENSE

 12                                         (Fair Use)

 13         5.     Plaintiff’s claims are barred by the doctrine of fair use pursuant to 17

 14   U.S.C. § 107.

 15         6.     The purpose and character of Pepe’s use in the poster is highly

 16   “transformative,” more than satisfying the first non-exclusive “fair use” factor.
 17         7.     The poster’s use transforms Plaintiff’s expression of the Pepe character

 18   into one with new expression, aesthetic, or meaning.

 19         8.     The commentary is upon the history of the United States, and its
 20   cultural tradition of choosing leaders through elections.

 21         9.     This tradition is represented by the United States flag and U.S. Capitol

 22   Building.
 23
                                           -9-
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 10 of 19 Page ID #:710




  1          10.   The use of Pepe’s head is a commentary upon the significant impact of

  2   a meme that contributed to the highly improbable election of Donald Trump.

  3          11.   Graphical historical commentary has a longstanding Western tradition,

  4   ranging from the Bayeux Tapestry, to using thumbnails of Grateful Dead posters to

  5   chart the band’s cultural history.

  6          12.   “Meming” is transformative, as it comments upon key insights using

  7   graphics, an increasingly preferred means of communication, as readers move away
  8   from text.

  9          13.   Love him or hate him, the transformed Pepe was a historical factor in the

 10   election.
 11          14.   The poster graphically answers the question, “who caused the election

 12   of a TV-personality with a 12% chance of winning?”

 13          15.   Given that Pepe the Frog was a key figure in the 2016 election, it was

 14   proper and necessary to include Pepe as a figure when illustrating the key figures in the

 15   election.

 16          16.   The transformative commentary also conjures up at least in part parodic
 17   elements of Plaintiff’s expression of Pepe.

 18          17.   Plaintiff’s expression of Pepe is innocent, carefree, and does whatever

 19   “feels good, man,” irrespective of its effect upon others.
 20          18.   Using these characteristics as raw materials, the transformed Pepe

 21   becomes knowing, cares that the status quo was not good, still supports Trump

 22   because it “feels good, man,” and does not care what others think.
 23
                                           - 10 -
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 11 of 19 Page ID #:711




  1         19.     The right-of-center commentators shown are also unapologetic for their

  2   views and advocacy, as was the candidate himself. By including Pepe, the poster

  3   comments on the nature of the character, and how it compares with the attributes of

  4   the individuals on the poster, including Donald Trump. All characters are depicted as

  5   they are, not celebratory or smug.

  6         20.     This transformative commentary is striking by the subtle and incongruous

  7   background placement of Pepe’s anthropomorphic frog image juxtaposed with
  8   humans and American iconography.

  9         21.     While some may find the posing of a frog alongside humans, and

 10   retention of a key attribute of Plaintiff’s version of Pepe, “[my support of Trump]
 11   feels good, man,” to be amusing, a commentary need not be amusing to qualify as a

 12   parody.     Pepe’s transformed use is an implicit rebuke to post-moderns placing

 13   subjective feelings as the highest value in selecting a candidate.

 14         22.     Plaintiff pleads that Pepe was used in the election by the candidate’s family

 15   itself. The poster was created after the election and, rather than exploiting Pepe, it

 16   included just enough of the character to enable commentary on it.
 17         23.     The poster uses only an altered version of Pepe’s face, because the

 18   character’s face most readily conjures up Plaintiff’s expression of the character.

 19   Furthermore, Pepe’s face is given a new coloring and shading to add to the new
 20   aesthetic, meaning, and message the character is being infused with in the poster.

 21   The new coloring and shading is shared with the individuals on the poster, as part

 22   of an overall theme tying them together.
 23
                                            - 11 -
 24                 Infowars Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 12 of 19 Page ID #:712




  1         24.    By unifying the individuals through common coloring and shading, the

  2   poster furthers the message of commonality between Pepe and the others.

  3   Additionally, the materiality of the use to the overall poster is limited, as Pepe is not

  4   the primary focus of the poster—Donald Trump is.

  5         25.    Pepe does not dominate the poster, is not in the center, and is a small

  6   overall portion.

  7         26.    Finally, the amount and substantiality used of Plaintiff’s expression of
  8   Pepe is less important owing to the widespread use of Pepe elsewhere, as Plaintiff

  9   repeatedly pleads.

 10         27.    The poster does not substitute for Plaintiff’s alleged works, such as
 11   Boys Club comics. The purpose of the character’s use is distinct from any of the

 12   alleged works put forth by Plaintiff, and Plaintiff’s pleading strongly implies that he

 13   would not have licensed Pepe’s use to the poster’s creator.

 14         28.    As “moral rights” in the United States do not extend to graphic images,

 15   Plaintiff has not suffered a cognizable harm under copyright law simply because he

 16   does not like certain individuals included on the poster or disagrees with the poster’s
 17   message.

 18         29.    As transformative commentary providing new information, new

 19   aesthetics, new insights and understandings, with some parodic elements borrowed
 20   from Plaintiff’s expression of the Pepe character, the poster is the very type of use that

 21   the “fair use” doctrine intends to protect for the enrichment of society.

 22
 23
                                           - 12 -
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 13 of 19 Page ID #:713




  1            30.    Given the fact that “fair use” is the bargain that we make with Copyright

  2   law in order to give breathing room to free expression, attempts to suppress free

  3   expression by mis-using copyright law should not only be rejected, but should result in

  4   an award of attorneys’ fees against a plaintiff. This is such a case, and not only should

  5   the cliam be dismissed, but fees should be awarded, in their entirety, against Plaintiff

  6   and in favor of Defendants.

  7                             THIRD AFFIRMATIVE DEFENSE
  8                                  (Abandonment or Forfeiture)

  9            31.    Before the alleged infringement commenced, Plaintiff abandoned or

 10   forfeited at least some, if not all, copyrights he may have had in and to Pepe the
 11   Frog through one or more overt acts, including, without limitation, making public

 12   statements in interviews with one or more publications, which independently or

 13   collectively constitute one or more overt acts indicative of a purpose to surrender his

 14   rights in and to Pepe the Frog and to allow the public to copy Pepe the Frog.

 15            32.    For example, in an August 2010 interview with the online publication

 16   KnowYourMeme.com, Plaintiff was asked: “How about the people that actually
 17   crop out Pepe’s face and use it, how do you feel about people remixing your

 18   work?”1 Plaintiff responded: “I don’t really mind. . . . I was like it doesn’t look the

 19   greatest but I don’t care.”
 20            33.    Further, in a July 2015 interview with the online publication

 21   Vice.com, Plaintiff was asked: “You don’t feel weird about [Pepe the Frog] being

 22
      1
          See “Q&A with Matt Furie,” http://knowyourmeme.com/blog/interviews/qa-with-matt-furie.
 23
                                              - 13 -
 24                   Infowars Amended Answer to Second Amended Complaint
                                    2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 14 of 19 Page ID #:714




  1   completely removed from its original context in your comics?”2 Plaintiff

  2   responded: “I don’t really see it as being something that’s negative. . . . I don’t really

  3   care.”

  4            34.   In yet another published interview, this time with New York Magazine’s

  5   online publication Select/All, Plaintiff stated: “I’ve realized that Pepe is beyond my

  6   control . . . . He’s like a kid, he grew up and now I have to set him free to live his life.

  7   It’s all good.”3 Plaintiff went on to state: “I just sit back, relax and let the Pepes fall
  8   where they land[.]”4

  9            35.   Further, Plaintiff acquiesced with full knowledge to the publication of a

 10   vast number of copies of the allegedly infringed work without copyright notice.
 11            36.   Accordingly, Plaintiff’s claims are barred or unenforceable based on the

 12   doctrine of copyright abandonment or forfeiture.

 13                          FOURTH AFFIRMATIVE DEFENSE

 14                                 (Implied or Explicit License)

 15            37.   As explained in the Second Affirmative Defense, Plaintiff on multiple

 16   occasions prior to the creation of the Poster stated publicly that he was aware of
 17   numerous unauthorized derivative works based on his expression of the Pepe the Frog

 18   character. Plaintiff stated that he did not care about these derivative works, and would

 19   not attempt to enforce any copyright interests he had against the creators of these
 20
      2
        See “The Creator of Pepe the Frog Talks About Making Comics in the Post-Meme World,” available
 21   at: https://www.vice.com/en_us/article/avy3aj/feels-good-man-728.
      3
         See “What Happens When Hillary Clinton Calls Your Cartoon Frog Racist,” available at:
 22   http://nymag.com/intelligencer/2016/09/pepe-the-frogs-creator-matt-furie-discusses-trump-
      memes.html?mid=twitter_nymag.
 23   4
        Id.
                                             - 14 -
 24                  Infowars Amended Answer to Second Amended Complaint
                                   2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 15 of 19 Page ID #:715




  1   derivative works. He additionally stated that he was aware of these creators making a

  2   profit off their derivative works, and that he was fine with this practice.

  3           38.      In an interview with The Daily Dot, Plaintiff said, in response to a

  4   question about third parties profiting from Pepe, “I believe in supporting people’s

  5   decisions to profit off of Pepe in order to provide them with the most positive business

  6   experience possible. I strive to be an advocate for Pepe in both love and enterprise and

  7   hope to help business people to have an empowering and joyful experience while
  8   making an ocean of profits as limitless as the universe.”5 In a subsequent interview,

  9   Plaintiff stated, in response to the question “How do you feel about Pepe’s use in so

 10   many pro-Trump memes, especially the more racist-xenophobic variations we’ve seen,”
 11   that “It’s just a phase, it’s not the first time Pepe has been reclaimed for evil, and no

 12   one will care about it come November. I predict that his sly, lovable, and charming

 13   status will be intact as early as next week.”6

 14           39.      Plaintiff made various public statements over multiple years approving of

 15   and even encouraging third parties to make derivative works based on his expression

 16   of Pepe the Frog. Through these statements, Plaintiff provided a non-exclusive license
 17   to the general public to use his expression of the Pepe the Frog character for profit.

 18   The sale and distribution of the Poster falls within conduct permitted by this license.

 19                                 FIFTH AFFIRMATIVE DEFENSE
 20                                          (Innocent Infringement)

 21
      5
 22      “4chan’s Pepe the Forg is bigger than ever – and his creator feels good, man,” available at:
      https://www.dailydot.com/unclick/4chan-pepe-the-frog-renaissance/.
      6
        “Pepe the Frog creator says pro-Trump memes ‘just a phase,’” available at: https://www.dailydot.com/unclick/matt-
 23   furie-pepe-the-frog-alt-right/.
                                               - 15 -
 24                    Infowars Amended Answer to Second Amended Complaint
                                     2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 16 of 19 Page ID #:716




  1          40.      Prior to the filing of the Original Complaint on March 5, 2018, Infowars

  2   was not aware that its acts constituted alleged infringement of Plaintiff’s alleged

  3   copyright and Infowars had no reason to believe that its acts constituted alleged

  4   infringement of Plaintiff’s alleged copyright.

  5                            SIXTH AFFIRMATIVE DEFENSE

  6                (Unavailability of Statutory Damages and Attorney’s Fees)

  7          41.      Plaintiff is barred by 17 U.S.C. § 412 from claiming statutory damages or
  8   attorney’s fees under the Copyright Act in that any alleged acts of infringement occurred

  9   before first registration of Plaintiff’s alleged work.

 10                          SEVENTH AFFIRMATIVE DEFENSE
 11                             (Invalid Certificate of Registration)

 12          42.      Plaintiff’s claims are barred to the extent they rely on U.S. Copyright

 13   Registration No. VA0002074461, purportedly covering the work entitled “Pepe in the

 14   Blue Shirt,” because it does not satisfy the requirements of 17 U.S.C. § 411. The

 15   certificate of registration contains inaccurate information that was included on the

 16   application for copyright registration with the knowledge that it was inaccurate. This
 17   inaccuracy, if known, would have caused the Register of Copyrights to refuse

 18   registration.

 19          43.      Plaintiff’s application for copyright registration, submitted on or about
 20   September 1, 2017, stated that Plaintiff is the author of the work. However, Plaintiff

 21   admitted during an interview with Vice.com in 2015 that he was not the author of “Pepe

 22
 23
                                              - 16 -
 24                   Infowars Amended Answer to Second Amended Complaint
                                    2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 17 of 19 Page ID #:717




  1   in Blue Shirt.”7 Plaintiff’s admission demonstrates that the application for copyright

  2   registration was made with Plaintiff’s knowledge of the inaccuracy in authorship. The

  3   Register of Copyrights would have refused registration if it had known of the inaccuracy

  4   in the authorship.

  5                            EIGHTH AFFIRMATIVE DEFENSE

  6                                           (De Minimis Use)

  7          44.     Plaintiff alleges infringement of “Plaintiff’s copyright interests” without
  8   qualification in paragraph 65, after pleading in paragraph 62 that the underlying basis

  9   of the claim is allegedly copyrighted books, rather than copyright interests exclusively

 10   in the characer and image of Pepe the Frog, and Infowars’ alleged use in comparison to
 11   entire books was de minimis.

 12                                             DEFENSES

 13          45.     Without admitting or acknowledging that it bears the burden of proof as

 14   to any of the following defenses and based upon information and belief to date,

 15   Infowars asserts the following defenses and reserves the right to amend its answer as

 16   additional information becomes available:
 17                                         FIRST DEFENSE

 18                                  (Lack of Personal Jurisdiction)

 19          46.     This Court does not have personal jurisdiction over Infowars to enter a
 20   judgment against Infowars.

 21   7
       See “The creator of Pepe the Frog Talks About Making Comics in the Post-Meme World,” available
      at: https://www.vice.com/en_us/article/avy3aj/feels-good-man-728 (Plaintiff stating “But there are
 22   two things I don’t like about [Pepe being removed from its original context in the comics] . . . Two,
      he’s got, randomly, a blue shirt and brown lips, and that’s his accepted outfit now. Those are the two
 23   things that kind of pisse me off about it. Other than that, I don’t really care”).
                                             - 17 -
 24                  Infowars Amended Answer to Second Amended Complaint
                                   2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 18 of 19 Page ID #:718




  1                                   SECOND DEFENSE

  2                                     (Improper Venue)

  3          47.    Venue is improper in this Court.

  4                                      JURY DEMAND

  5          In accordance with Rule 38 of the Federal Rules of Civil Procedure and this

  6   Court’s Local Rules, Infowars respectfully demands a jury trial of all issues triable to a

  7   jury in this action.
  8                                  PRAYER FOR RELIEF

  9          WHEREFORE, Defendant Infowars, LLC respectfully requests that this Court

 10   enter an order:
 11          a. Dismissing Plaintiff’s SAC with prejudice;

 12          b. Finding that Plaintiff shall take no relief from his complaint herein;

 13          c. Awarding Infowars its costs and attorneys’ fees incurred herein; and

 14          d. Granting Infowars such further and other relief the Court deems fair and just.

 15
      Dated: November 2, 2018                  Respectfully submitted,
 16
 17                                            RANDAZZA LEGAL GROUP, PLLC
 18
                                               /s/ Marc J. Randazza
 19                                            Marc J. Randazza
                                               Alex J. Shepard
 20                                            2764 Lake Sahara Drive, Suite 109
                                               Las Vegas, NV 89117
 21
                                               Attorneys for Defendants,
 22
                                               Infowars, LLC and
 23                                            Free Speech Systems, LLC
                                            - 18 -
 24                 Infowars Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 70 Filed 11/02/18 Page 19 of 19 Page ID #:719




  1                                                    Case No. 2:18-cv-01830-MWF-JPR
                               CERTIFICATE OF SERVICE
  2
            I HEREBY CERTIFY that on November 2, 2018, I electronically filed the
  3
      foregoing document with the Clerk of the Court using CM/ECF. I further certify that
  4   a true and correct copy of the foregoing document is being served via transmission of
  5   Notice of Electronic Filing generated by CM/ECF.

  6                                                 Respectfully submitted,
  7                                                 s/
  8                                                 Employee,
                                                    Randazza Legal Group, PLLC
  9

 10
 11

 12

 13

 14

 15

 16
 17

 18

 19
 20

 21

 22
 23
                                           - 19 -
 24                Infowars Amended Answer to Second Amended Complaint
                                 2:18-cv-01830-MWF-JPR
 25
